Title: To Thomas Jefferson from Thomas Mann Randolph, 8 March 1824
From: Randolph, Thomas Mann
To: Jefferson, Thomas


Dear Sir,
Monday March 8. 4. P. M. 1824
You must have heard, before this hour by Jefferson, of the final passage of the Bill giving the claim of Virginia upon the U.S. for pay & subsistence of troops &c. to amount of 50.000$, and interest untill received, to the University with authority to the P. & Dr of Int. Improvt Fund to lend that sum to them, upon assurance of reimbursement from the  indicated. My opinion is, that our delegation should be prompted to make endeavour for a law of Congress appropriating 50.000$ to the final discharge of the claim of Virginia, and in complete bar of all future applications to have War expences refunded, for that War with G. Britain. The amt of int: actually paid upon loans for the purpose of defence, ought to be refunded, for the U.S. gained, in two ways immensely. First they could not borrow then on better term than receiving 78$ for their obligation to amt of 100$, and our loan was at par with 7 pr ct. int. Next they gained 30 or 40 pr ct in the subsistence of our troops in their service. I had a command from Aug. to Oct. 1814 with a general Warrant to impress for subsistence, transportation, & deficient camp equipage. The loan was effected while we were in the field, & immediately what we took by force, after painfull scarcity, at a fair valuation. of 130 or 140, was afforded voluntarily, of better quality, for 100; the due Bills first granted having been honoured at sight, which was expected in no way before. They ought to pay for all Muskets lost or spoiled in their service and to indemnify for provisions made. to support the Widows and orphans of our Soldiers who died in it.Most truly yours &cTh M Randolph